t c memo united_states tax_court alton m towles jr and estate of barbara d towles deceased alton m towles personal representative petitioners v commissioner of internal revenue respondent docket no filed date b gray gibbs for petitioners monica howland and j scott simpson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following de- ficiencies in and accuracy-related_penalties under sec_6662 on petitioners' federal_income_tax tax ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the continued accuracy-related year deficiency penalty dollar_figure dollar_figure big_number the issues remaining for decision are are petitioners entitled for each of the years at issue to deduct under sec_212 certain expenditures that they made during each of those years with respect to certain real_property that they owned we hold that they are not are petitioners liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed alton m towles mr towles resided in florida around date barbara d towles ms towles who died on date and her husband mr towles acquired certain real_property located pincite paradise lane treasure island florida paradise lane property which was zoned as a multi- family property located on that property at that time was a two-story building consisting of about big_number square feet that was configured as six apartment units all of which were being leased t continued tax_court rules_of_practice and procedure to different tenants tenants at the time ms towles and mr towles acquired the paradise lane property four of those units were located on the second floor of the building situated on that property and two of them were located on the ground floor of that building two of the four second-floor apartment units were two-bedroom units and two of them were one-bedroom units when ms towles and mr towles acquired the paradise lane property and throughout the years at issue there were six parking spaces that were under cover and two parking spaces that were not under cover on that property in date a so-called no-name storm storm occurred that ripped the dock for the paradise lane property from its concrete pilings and caused certain water and wind damage to the two ground-floor apartment units but no damage to the four second-floor apartment units at that property because of the storm damage to the two ground-floor apartment units the oc- cupants had to vacate those units while repairs were made to them those tenants were able to move back into those apartment units within ten days to two weeks after the storm although petitioners had insurance coverage for loss of business income with respect to the paradise lane property they made no claim for any income lost as a result of the storm in mid-date all of the tenants of the apartment units at the paradise lane property except adrienne renee nichols ms nichols received eviction notices or were advised that their leases were not being renewed including charles ef alexander jr mr alexander who had lived in a two-bedroom second-floor unit since date in date the remaining tenant ms nichols who had lived since date in a one-bedroom second- floor apartment unit at the paradise lane property received a notice that her lease was not being renewed ms towles and mr towles separately informed mr alexander that he was being evicted because they were converting the paradise lane property into their principal_residence although neither ms towles nor mr towles ever informed ms nichols why her lease was not being renewed three other tenants of three apartment units at that property including mr alexander advised ms nichols that ms towles and or mr towles advised them that their respective leases were not being renewed because ms towles and mr towles intended to convert the paradise lane property into a single-family dwelling neither mr alexander nor ms nichols was ever informed that they were being asked to vacate their respective apartment units because of storm damage to the paradise lane property on or about date the tenants of five of the six apartment units at the paradise lane property vacated their respective apartment units pursuant to the notices that they had received from ms towles and mr towles ms nichols vacated her apartment unit at that property on date in date ms towles and mr towles moved into one of the two ground-floor apartment units located at the paradise lane property as of the time of the trial in this case mr towles still resided at the paradise lane property during the period date until at least date work that was unrelated to any damage from the storm that occurred in date was done in the two two-bedroom second- floor apartment units at the paradise lane property including tearing down the walls within and between those two units and gutting the kitchens and making structural changes to the bath- rooms in those units by date the two two-bedroom second-floor apartment units no longer existed instead the wall between those units had been completely torn down so that there was just one huge room where there had previously been two apartment units from the time he moved out of the apartment unit that he had been renting at the paradise lane property on date until date when he moved to miami beach florida mr alexander drove by the paradise lane property approximately ten times a week during that period he never saw either a for-sale sign or a for-rent sign on that property from the time that she moved out of the apartment unit that she was renting at the paradise lane property on date until the time of the trial in this case ms nichols drove by the paradise lane property every day on her way to work during that period she never saw either a for-sale sign or a for-rent sign on that property at some point during john l schultz jr mr schultz a building code enforcement inspector for the city of treasure island throughout and and most of received a complaint that construction work was being done at the paradise lane property without appropriate building permits mr schultz inspected that property and issued a stop work order on date with respect to changing use of six unit multi- family to single_family_residence without permit mr schultz also sent a letter by certified mail to ms towles and mr towles dated date date letter regarding multifamily dwelling paradise lane that letter stated in pertinent part this letter is to inform you of the status of the above mentioned property owned by you the stop work order for construction without permits is still in effect the certified letter explaining your viola- tions and remedies sent to you on date was returned unclaimed the above dwelling is and will be considered a multifamily building with six units to change from a six unit multifamily building to a single family res- idence appropriate plans and permits must be submit- ted approved and completed mr schultz included in the last sentence quoted above a ref- erence to changing the building to a single_family_residence based upon statements that mr towles had made to him prior to the trial in this case mr towles provided re- spondent with a copy of what purported to be the date letter petitioner altered the copy of the date letter that he provided to respondent by whiting out inter alia the following sentence from that letter to change from a six unit multifamily building to a single_family_residence appropriate plans and permits must be submitted approved and completed around date and date mr towles who carried an occupational license from the city of treasure island during the years at issue until the time of the trial in this case sub- mitted to the building department of the city of treasure island applications for building permits those applications variously described the proposed use of the paradise lane property as residence single family dwelling and or home attached to the application_for a building permit that mr towles submit-- ted around date was a floor_plan showing the second floor of the building located on the paradise lane property that floor_plan did not describe any of the rooms on the second floor as apartment units instead the rooms in that floor_plan were designated as living room dining room kitchen pantry family room study bedroom bath dressing room storage and screen porch the zoning of the paradise lane property as a multifamily property was grandfathered by the city of treasure island if that property had been rezoned as a single-family residence in order for it to requalify as a multifamily property it would have to be rezoned as such the owner of property zoned by the city of treasure island as a single-family residence is permitted to obtain building permits from that city in order to do his her own building and repair work on such property the owner of property zoned by the city of treasure island as a commercial property including multifamily property is allowed to obtain building permits from that city in order to do his her own building and repair work on such property only to the extent that the total cost thereof does not exceed dollar_figure the building located on the paradise lane property has not been rented since the tenants moved out in nor has that property been held out for rent since that time with respect to the paradise lane property during ms towles and mr towles incurred legal expenses of dollar_figure in- surance expenses of dollar_figure utility expenses of dollar_figure a license expense of dollar_figure and power expenses of dollar_figure and also expended dollar_figure for items the nature of which is not dis-- closed by the record with respect to that property during ms towles and mr towles incurred legal expenses of dollar_figure expenses for repairs and supplies of dollar_figure utility expenses of dollar_figure landscaping expenses of dollar_figure power expenses of dollar_figure and hazard insurance expense of dollar_figure and also expended dollar_figure on items the nature of which is not disclosed by the record although ms towles and mr towles received rental income from the paradise lane property for years prior to they did not report any such income in their returns for those years ms towles and mr towles filed a joint tax_return form_1040 for and claimed in schedule a a deduction in the amount of dollar_figure for investment realty repair and maintenance_costs in ms towles and mr towles filed an amended tax_return form 1040x for and claimed in schedule e a rental loss of dollar_figure respondent has not accepted that amended_return ms towles and mr towles filed a joint tax_return for and claimed in schedule e a rental loss of dollar_figure in the notice_of_deficiency issued to ms towles and mr towles respondent disallowed the deduction of dollar_figure for investment realty repair and maintenance_costs that they claimed in schedule a of their return and the rental loss of dollar_figure that they claimed in schedule e of their return this amount was rounded to the nearest dollar respondent also determined that they are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 on the underpayment for each of those years that is attributable to inter alia that claimed schedule a deduction and that claimed rental loss opinion petitioners bear the burden_of_proof on the issues pre- sented rule a 290_us_111 petitioners attempted to satisfy their burden_of_proof through the testimony of mr towles and certain documentary_evidence based on our observation of mr towles' demeanor we did not find him credible moreover mr towles' testimony was contradicted by the testimony of mr alexander and ms nichols two of respondent's witnesses and certain documentary_evidence we found each of those two witnesses to be credible and their testimony to be consistent we also found mr schultz respon- dent's remaining witness to be credible petitioners contend that they are entitled to deduct under sec_212 the expenditures that the parties stipulated they on date petitioners filed a motion to strike the testimony of mr alexander on the ground that he perjured himself at the trial in this case we shall deny that motion even if we were to exclude the testimony of mr alexander our findings and conclusions herein would not change made during and with respect to the paradise lane property respondent disputes that contention deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed under sec_212 see 503_us_79 in the case of an in- dividual sec_212 allows inter alia a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income see sec_212 the dispute between the parties is whether petitioners held the paradise lane property during the years at issue for the production_of_income within the meaning of sec_212 on the record before us we find that petitioners have failed to show that that property was held_for_the_production_of_income within the meaning of that section we further find on that record that petitioners have failed to establish that they are entitled under sec_212 to the deductions that they are claiming for the years at issue ’ assuming arguendo that petitioners had established that the paradise lane property was held_for_the_production_of_income during and on the record before us we find that petitioners have failed to show that certain of the expenditures incurred during those years do not constitute capital expendi- tures that may not be deducted in their entirety for those years petitioners contend that they are not liable for each of the years at issue for the accuracy-related_penalty under sec_6662 on the underpayment_of_tax for each such year that is attributable to the deductions with respect to the paradise lane property that they claimed in their returns for those years on the record before us we find that petitioners have failed to establish that they had reasonable_cause and that they acted in good_faith in claiming those deductions see sec_6664 sec_1_6664-4 and b income_tax regs we further find on that record that petitioners have failed to show that they are not liable for each of the years at issue for the accuracy- related penalty under sec_6662 on the underpayment_of_tax for each such year that is attributable to the deductions with respect to the paradise lane property that they claimed in their and returns to reflect the foregoing and the concessions of the parties an order denying petitioners' motion to strike testimony will be issued and decision will be entered under rule
